 8:18-cv-00131-RGK-PRSE Doc # 91 Filed: 07/29/20 Page 1 of 1 - Page ID # 4977




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,

                     Petitioner,                              8:18CV131

       vs.
                                                                ORDER
SCOTT R. FRAKES, Director, Nebraska
Department of Correctional Services;

                     Respondent.


      Upon consideration,

       IT IS ORDERED that the motion for extension of time to supplement
Petitioner’s claims (Filing 89) is held in abeyance. The motion to continue stay
(Filing 90) is granted, but only to the extent that Petitioner will be given time to file
a petition for writ of certiorari with the United States Supreme Court and until the
Supreme Court has ruled. Upon receiving such ruling, Petitioner’s counsel shall
advise the undersigned and counsel for the Respondent and propose what further
action, if any, is required.

      Dated this 29th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
